Boggs, Judge.
GOM Builders, LLC, Barry Straus, Denise Straus, and Jim Hutchins appeal from an order granting a supersedeas bond for their appeals of the trial court’s order granting summary judgment in favor of Renasant Bank. Those appeals have been decided and are no longer pending in this court. The appeal as to the propriety of the supersedeas bond is therefore dismissed as moot. Muhammad v. Power Lending, 311 Ga. App. 347, 349-350 (5) (715 SE2d 734) (2011).

Appeal dismissed.


Doyle, P. J., and Dillard, J., concur.